 

 

Case 1:19-cv-12275-DHH Document 1

 
 

i TSG) SOURT
da

 

IN THE UNITED STATES DISTRICT COURT a PORT WORTH DI
FOR THE DISTRICT OF NORTHERN TEXAS

20190CT -1 AM 8:22
Cc S
AREOS see laintife, PF

GEPUTY CLERK
~against~

UNITED STATES OF AMERICA;

FEDERAL BUREAU OF PRISONS;

Charles Samuel Jr. Director;

E.V. Wilson, Warden, Forth Worth TX;

Jose Gomez, MLP, Fort Worth, TX;

Known & Unknown Correctional Officers

& Contract Employees et.al., All in Mae
their Official & Individual capacity; CIVIL ACTION No. :
Dallas Jones, Warden, FCT Béaumont, TX;

Dr. Sharig Ahmad, MD FCI Beaumont, ays” 4- 1 9C¢ V- "78 3 -A

Kolby White, DMP, Baptist Hospital, TX}

Dr. Qureshi, Admitting Physician, Baptist
Hospital, TX; Known & Unknown Correctional
Officers & Contract Employees et.al., All
in their Official & Individual capacity;
Steven Vallis, Warden, FMC Rochester, MN;
Kevin Elker, APRN, CMS, FMC Rochester, MN:
Margaret Paulson, DO, FMC Rochester, MN;
Melissa Macks, RN, FMC Rochester, TX;

Marie Hogan, MD PH.d Mayo Clinig Rochester,
TX; Known & Unknown Correctional Officers &
Contract Employees et.al., All in their
Official & Individual capacity;

M. Underwood, Warden, FCI Seagoville, TX;
J. Capps, MD FCI Seagoville, TX;

Known & Unknown Correctional Officers &
Contract Employees. et.al., All in. their
Official & Individual capacity;

Aaptain S. Spaulding, Warden, FMC DEVENS;
Dr. Yeh, MD Medical Director, FMC DEVENS, MA;
Ms. Kildiff, PA FMC DEVENS, MA;
Ms. Toussiant, Medical Director, FMC DEVEND, MA;
Known & Unkown Correctional Officers & Contract
Employees et.al., All in their Official & Individual
capacity.

Defendants.

CRUEL & UNUSUAL PUNISHMENT, DELIBERATE INDIFFERENCE, & NEGLECT

OF A SERIOUS MEDICAL CONDITION, IN VIOLATION OF THE 8th AMENDMENT
PURSUANT TO BIVENS v. SIX UNKNOWN NAMED AGENTS OF THE FEDERAL
NARCOTICS, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d U.S.C. Section
2671 et.seq.
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 2 of 51

JURISDICTION AND VENUE
1. This Civil Action authorized by the BIVENS v. SIX UNKNOWN

 

NAMED AGENTS OF THE FEDERAL BUREAU OF NARCOTICS, 403 U.S. 388 (1971),

 

to redress the deprivation of Rights by Security of the Constitution
of the UNITED STATES. This Court has Jurisdiction under 28 U.S.C.
Section 1331 & 1334, 42 U.S.C. Section 1983.

2. Plaintiff seeks Nominal, Compensatory, & Punitive Damages in
the amount of Ten Million Five Hundred Thousand Dollars, for the
Cruel & Unusual Punishment he suffered in connection with Neglect,
& Deliberate Indifference to His Serious Medical Condition, Inten-
tionually Injurying, Callous Indifference, which constituted the
Cruel & Unusual Punishment under the 8th Amendment of the UNITED
STATES CONSTITUTION.

3.. The UNITED STATES District Court for the District of N. Texas
is the appropriate Venue under 28 U.S.C. 1391(b)(2), because it is
where the events giving rise to the Claim's occurrence continues
to take place.

4. Plaintiff Carlos Almeda II, was at all times mentioned herein
unless otherwise "NOTED," an inmate at the Federal Medical Center
Devens, Fort Woth TX, Federal Medical Center, Federal Correctional
Institution Beaumont TX, Federal Medical Center Rochester, MN,
Federal Bureau of Prisons Detention Center Seagoville TX, Pursuant
to the Custody of the Federal Bureau of Prisons. Plaintiff is
currently confined at Federal Medical Center Devens, in Ayer,
Massachusetts.

5. Defendant E.V. Wilson, was the Warden of FMC Fort Worth, TX.
at the time of the claims alleged herein. E.V. Wilson, was legally

responsible for the operations of FMC Fort Worth TX., and for the
2
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 3 of 51
welfare of all the inmate population of the Prison.

6. Defendant Jose Gomez, MLP Clinical Staffer, is a Medical
Federal Employee of the Federal Bureau of Prisons, who at all

time mentioned in this Complaint, held the position of Physician
Assistant or Nurse, who was assigned to the Federal Medical Center
Fort Worth, TX.

7. Defendants known & unknown & contract employees et.al, who

at all times mentioned in this Complaint, hekd the positions
Contract Employees or Staffers, who were assigned to Fort Worth,
TX.

8. Defendants known & unknown Correctional Officers of the

FBOP, who held the ranks of correctional officers, at all times
mentioned in this Complaint, were employed at FMC Fort Worth,

TX.

9. Each Defendant is sued individually in his or her Individual
and Official capacities, at all time mentioned in this Complaint,
each defendant acted under the color of Federal Law.

10. Defendant Dallas Jones, was the Warden of FCI Beaumont,

TX, at all times of the claims alleged herein. Dallas Jones was
legally responsible for the operations of FCI Beaumont, TX, and
for the welfare of all the inmates of that prison.

11. Defendant Kolby White, DPM, was an Attending Physician

at Baptist Hospital, TX., contracted by the Federal Bureau of
Prisons to treat its Inmate Population, who at all times mentioned
in this Complaint was employed at Baptist Hospital, TX., and

held the position of Attending Physician or Nurse who was assigned
to Plaintiff while employed at Baptist Hospital, a Contract Facility

of the federal Bureau of Prisons.

3

 
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 4 of 51

12. Defendant DR. Qureshi, Admitting Physician at Baptist Hospital
Texas, who at all times mentioned in this Complaint held the
position of Admitting Physician or Doctor, who was assigned to
Baptist Hospital a Contract Facility of the Bureau of Prisons.

13. Each individual is sued individually in his or her individual
and official capacities, at all times mentioned in this Complaint
each defendant acted under the color of Federal Law.

14. Defendant Steven Vallis, was the Warden of Federal Medical
Center Rochester, MN., at the time of the claims alleged herein.
Steven Vallis, was legally responsible for the operation of FMC
Rochester, MN., and for the welfare of all the inmate population

of the Prison.

15. Defendant Kevin Elker, APRN, CWS, was a Medical Staffer

at the Federal Medical Center Rochester, MN., who at all times
mentioned in this Complaint held the position of Physician Assistant
or Nurse, who was assigned to FMC Rochester, MN.

16. Defendant Doctor Margaret Paulson, DO., Federal Medical

Center Rochester, MN., who at all times mentioned in this Complaint
held the position of Doctor, who was assigned to FMC Rochester,MN.
17. Defendant Melissa Macks, RN., Federal Medical Center Rochester,
MN., who at all times mentioned in this Complaint held the position
of Nurse, who was assigned to FMC Rochester, MN.

18. Defendant Doctor Marie Hogan, MD PH.d NEPH, Mayo Clinic,
Rochester, MN., who at all times mentioned in this Complaint

held the position of Doctor, who was assigned to the Mayo Clinic,
as a Contract Facility to treat the Federal Bureau of Prisons'

inmate population in Rochester, MN.

4
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 5 of 51

19. Defendants Known & Unknown Correctional Officers of Federal
Medical Center Rochester, MN., who at all times mentioned in

this Complaint held the ranks of Federal Correctional Officers

who at all times mentioned in this Complaint were assigned to

FMC Rochester, MN.

20. Defendants Known & Unknown Contract Employees of the Federal
Medical Center Rochester, MN., who at all times mentioned in

this Complaint were.assigned to FMC Rochester, MN., who at all
times mentioned in this Complaint held the position of Contract
Employees, at the Federal Medical Center Rochester, MN.

21. Each Defendant is sued individually in his or her individual
& official capacities, at all times mentioned in this Complaint,
each individual acted under the color of Federal Law.

22. Defendant M. Underwood, was the Warden of Federal Detention
Center Seagoville, TX., at the time of the claims alleged herein.
M. Underwood was legally responsible for the operation of FCI
Seagoville, TX., and for the welfare of all the inmate population
of the Detention Center/Prison.

23. Defendant J. Capps, MD, Federal Detention Center Seagoville,
TX., is a Medical Staffer of the Federal Bureau of Prisons, who

at all times mentioned in this Complaint held the position of
Medical Director, who was assigned to the Federal Detention Center
Seagoville, TX.

24. Defendant Known & Unknown Correctional Officers for the
Federal Detention Center Seagoville, TX., who at all times mentioned
in this Complaint held the ranks of Federal Correctional Officers,
who at all times mentioned in this Complaint were employed at

FCI Seagoville, TX.
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 6 of 51

STATEMENT OF CLAIM

1. Plaintiff's first Claim for Relief for the Cruel & Unusual
Punishment he suffered by the Deliberate Indifference of His
Serious Medical Condition by the Federal Bureau of Prisons' Staff
& Others yet Known & Unknown are as follows:
Nominal Damages in the amounts of $20,000 dollars
Compensatory Damages in the amount of $6,280,599 dollars
Punitive Damages in the amount of $3,300,000 dollars
2. Plaintiff's first Claim for Relief for the Callous Indifference
of Charles Samuel Jr., Director of the Federal Bureau of Prisons
and Others yet Known & Unknown are as follows:
Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars

Punitive Damage in the amount of $7,000,000 dollars

tad

Plaintiff's first Claim of Relief for being Legally Respomsible
for the welfare of Plaintiff by Warden E.V. Wilson are as
Follows:

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $15,000 dollars
Punitive Damages in the amount of $7,000,000 dollars

4, Plaintiff's first Claim for Relief for the Callous Indiffernce
by Jose Gomez, MLP anc Others yet unknown are as follows:

Nominal Damages in the amount of $100 dollars
Compensatory Damages in the amount of $10,000 dollars

Punitive Damages in the amount of $7,000 dollars

6
 

De

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 7 of 51

Plaintiff's first Claim for Relief for being legally respon-

sible for the welfare of Plaintiff by Warden Dallas Jones, are as

follows:

A.

Nominal Damages in the amount of $500 dollars
Compensatory Damagessin the amount of $10,000 dollars
Punitive Damages in the amount of $7,000 dollars

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Doctor Sharig Ahmad, MD & Others yet Unknown are

as follows:

Nominal Damages in the Amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars
Punitive: Damages in the amount of $7,000 dollars

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Medical Physician Kolby White are as follows:

&.

Nominal Damages in the amount of $200: dollars
Compensatory Damages int the amount of $5,000 dollars
Punitive Damages in the amount of $6,000 dollars

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Doctor Qureshi are as follows:

9.

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars
Punitive Damages in the amount of $7,000 dollars

Plaintiff's first Claim for relief for being legally respon-

sible for the welfare of Plaintiff by Warden Steven Vallis are

as follows:

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars

Punitive Damages in the amount of $7,000 dollars

;

 
 

10.

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 8 of 51

Plaintiff's first Claim for Relief for the Callous & deliberate

Indifference by Medical Physician Kevin Elker are as follows:

li.

Nominal Damages in the amount of $100 dollars
Compensatory Damages in, the amount of $3,000 dollars
Punitive damages in.the amount of $4,000 dollars

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Medical Physician Margaret Paulson are as follows:

12.

Nominal Damages in the amount of $100 dollars
Compensatory Damages in the amount of $3,000 dollars
Punitive Damages in the amount of $4,000 dollars

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Melissa Mack are as follows:

1s.

Nominal Damages in the amount of $100 dollars
Compensatory Damages in the amount of $3,000 dollars
Punitive Damages in the amount of $4,000 dollars

Plaintiff's first Claim for Relief for the Callour & Deliberate

Indifference by Medical Physician Marie Hogan are as follows:

14.

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars
Punitive Damages in the amount of $7,000 dollars

Plaintiff's first Claim for Relief for being legally respon-

sible for the welfare of Plaintiff by Warden M. Underwood are

as follows:

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars

Punitive Damages in the amount of $7,000 dollars

oD
15.

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 9 of 51

Plaintiff's first Claim for Relief for the Callous & Deliberate

Indifference by Medical Physician J. Capps are as follows:

lo.

Nominal Damages in the amount of $100 dollars
Compensatory Damages in the amount of $3,000 dollars
Punitive Damages in the amount of $4,000 dollars

Plaintiff's first Claim for Relief for being leggally respon-

Sible for the welfare of Plaintiff by Captain S. Spaulding, Warden

are as follows:

17.

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $10,000 dollars
Punitive Damages in the amount of $7,000 dollars

Plaintiff' first Claim for Relief for the Callous & Deliberate

Indifference by Medical Director Yeh are as follows:

18.

Nominal Damages in the amount of $100 dollars
Compensatory Damages in the amount of $15,000 dollars
Punitive Damages in the amount of $7,000 dollars

Plaintiff's first Claim for relief for the Callous & Deliberate

Indifference by Medical Physician Kildiff are as follows:

Ly.

Nominal Damages in the amount of $1 dollar
Compensatory Damages in the amount of $1,000 dollars
Punitive Damages in the amount of $500 dollars

Plaintiff's first Claim for relief for the Callous & Deliberate

Indifference by Medical Physician Ms Toussiant are as follows:

Nominal Damages in the amount of $500 dollars
Compensatory Damages in the amount of $5,000 dollars

Punitive Damages in the amount of $4,000 dollars
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 10 of 51

25. Defendants Known & Unknown Contract Employee at Federal
Detention Center Saegoville, TX., who at all times mentioned

in this Complaint were employed at the Federal Detention Center
Seagoville, TX., Held the positions of Contract Employees of
Staffers, who were assigned at FCI Seagoville, TX.

26. Each Defendant is sued individually in his or her individual
& official capacities, who at all times mentioned in this Complaint,
each individual acted under the color of Federal Law.

27. Defendant Captain S. Spaulding, was the Wared of the Federal
Medical Center Devens, MA., at all times of the-claims alleged
herein. Captain S. Spaulding, was legally responsible for the
operations of FMC Devens, MA., and for the welfare of all the
inmate population of that Prison.

28. Defendant Yeh, MD, Federal Medical Center Devens, MA., was

a Medical Director or Staffer at the Federal Medical Center Devens,
MAS, who at all times mentioned in this Complaint held the position
of Medical Director, who was assigned to FMC Devens, MA.

29. Defendant Ms Kildiff is a Medical Assistant or Staffer at

the Federal Medical Center Devens, MA., who at all times mentioned
in this Complaint held the position of Physician's Assistant,

who was assigned to Plaintiff's case, at FMC Devens, MA.

30. Defendant Ms Toussiant, is a Medical Doctor or Staffer at

the Federal Medical Center Devens, MA., who at all times mentioned
in this Complaint held the position of Medical Doctor or Staffer,
who was assigned to FMC Devens, MA.

31. Defendants Known & Unknown Correctional Officers & Contract
Employees of the Federal Bureau of Prisons FMC Devens, MA., who

at all times mentioned in this Complaint, were employed and/or
10
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 11 of 51

contracted to FMC Devens, MA., and held the ranks of Correctional
Officers & Contract Employees of the Federal Bureau of Prisons,
assigned to FMC Devens MA.

32. Each Defendant is sued individually lin his or her individual

& official capacities, who at all times mentioned in this Complaint,

each individual acted under tne color of Federal Law.

PREVIOUS LAW SUITS

RECEIVED : June 26, 2017

Administrative Claim TRI-NCR-2017-05510

Certified Number 7016 0910 0000 2694 5833

Denied December 20, 2017

EXHAUSTION OF ADMINISTRATIVE REMEDIES

All Four Stages of the Administrative Remedy Procedures were

Exhausted on October 23, 2017

44
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 12 of 51

STATEMENT OF FACTS

This is a Statement of Facts surrounding the Personal Injury Claim
of Carlos Almeda, Il: hereafter referred to as Plaintiff, who has
suffered severely at the hand of the Medical Professional & Con-
tract Professionals charged with his Care, in which Plaintiff is
an Federal Inmate, held in the Custody of the Federal Bureau of
Prisons.

In order to fully understand the Claim of Cruel & Unusaual
Punishment & Personal Injury, it is necessary to a Historical
approach in reviewing the details surrounding these Claims. The
Plaintitf has suffered needlessly by the hands of those charged
with his care time after time, in which the Plaintiff realized that
something is seriuosly wrong with how ne is being treated for the
medical condition that he has/had, and decided that the time had
come to seek Justice.

Plaintiff entered into the Federal Bureau of Prisons approxi-
mately June 3, 2010, and was designated to the Federal Medical Center
in Fort Worth, Texas. Plaintiff had multiple foot deformities upon
arrival to Fort Worth and was prescribed Special Orthotic Shoes by
Linda Hemingway, Physical Therapist. Plaintiff was treated for ~
problems with hie left foot throughtout 2010, while house at the
Fort Worth Facility.

On or about January 12, 2011, Plaintiff was transferred from
the General Population Unit in Fort Worth to the Segregated Housing
Unit (SHU) pending New Criminal Charges. While housed in the SHU

Plaintiff's Medical Care was thoroughly NEGLECTED.

12
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 13 of 51

A chanced Clinical encounter by Jose Gomez, MLP, on or about
February 15, 2011, reflected that Plaintiff was performing "SELF
WOUND GARE" [see: Exhibit 1]

At the Clinical encounter with Jose Gomez, MLP, Plaintiff asked
for “WOUND CARE" supplies that were so desperately needed. It was
during this time period that a PLANTAR ULCER had developed in his
right foot.

On or about April of 2013, Plaintiff was transferred to Federal
Correctional Institution Beaumont Texas, a Care Level II Facility.
Plaintiff had been transferred after being accued of serious charges.
Plaintiff, along with other inmates, were targeted by a group of
CONFIDENTIAL INFORMATES who were aggressively engineering crimes
in order to gain favor with thier Jailers, in which there were other
inmates targeted and Plaintiff was asked to testify on their behalf.

Plaintiff argues that the transter from FMC Fort Wortn to FCI
Beaumont was, in retaliatory and vindictive to the alleged charges.
The transfer and confinement in the Special Housing Unit contributed
to the extent of his current injuries. Plaintiff's specail orthotic
shies became too tight, as a result of the ectensive wounds in both
of his feet. The Staff at Beau mont gave the Plaintiff regular
tennis shoes and told him to remove the inserts from his orthotic
shoes and put them in the tennis shoes, and as a result Plaintiff's
foot injuries worsen until a development of OSTEMYLITIS in his
cight foot occurred. Plaintiff was then given a wheelchair and two
Offloading Shoes by Off-Site Medical Professional, however, Plaintiff
remained housed on the THIRD TIER of his housing unit and was forced
to walk most places on the Compound as it was not Wheelchair accessi-~

ble.
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 14 of 51

Which onlly worsened his condiction, in which repeated request
for medical attention went unanswered and treatment was withheld.
It is later realized that Pllaintiff had advanced, GANGRENOUS
infection and he was transferred to the Emergency Department at
Baptist Hospital in Beaumont Texas, on July 16, 2013.

The infection was so far advanced that the fifth(5) {littlle
toe on Pllaintiff's rifght foot had to be AMPUTED and it has been
noted that he has CELLULITIS up to the thigh with streaking. The
consultation notes fron Attending Physician, Kolby White, DPM,
dated July 17, 2013, states “There is a large Ulceration to the
Plantar Aspect of the right fifth(5) Metatarsal Head with sur-
rounding bluish discoloration as well as Serosanquinous drainage
with this... there is surrounding celllilitus with ascending cellll
ulltis to the level of the high. There is streaking along the high
The list of Problems contained disturbing information that was not
shared with the Plilaintiff in a narrative dated August 23, 2013,
by Dr. Sharig Ahmad MD, who states “He has been receiving
LEVOFLOXACIN and VANCOMYCIN for the infection in the lower extre-
mities with culture results consistent E coli and Enterococcus...
(rjenal failure, which I presume is going to turn out to be Chronic
Kidney disease, Stage III. The lower extremity is likelly from
Proteinuria and Nephrosis." Sadly Dr. Ahmad is the only Physician
to even order VANCOMYCIN in his plan of that same narrative.

That very same day, Dr. Kolby White, DPM, from Baptist
Hospital assesses Pllaintiff and narrates, “I had a long discussion
with the patient today concerning treatment options. He will need

a partial fifth(5) ray amputation with application of wound VAC

hater todaysa:,[hie.is.at risk for much higher llevel ampution
14
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 15 of 51

due to the infection type, and he is made aware of this. We
will need to continue the IV antibiotics including VANCOMYCIN and
ZOSYN until culture results."

An aggressive course of antibiotics was administered while
Plaintiff was hospitalized. Dr. Qureshi, the admitting Physician
noted "Necrotic Cellulitis of the Right Lower Extremities."

Upon admission a renal consult is ordered for ellevated creatinine
levels of 1.9. There has been no past renal disease noted. The
Physician notes that Pllaintiff has diabetes that is not well |
controlled. Later, Plaintiff is started on a course of Vancomycin
and Levaquin for E. Coli. He remained hospitalized unitl September
25, 2013, and transferred to the federal Medical Center in Rochester,
MN. Upon his arrival to FMC Rochester, Plaintiff was assessed for
Osteomylitis of his right foot, by Kevin Elker, APRN, CWS. In
November of 2013, Mr. Elker had his foot tested for Gangrene, and

the test results were Positive.

Plaintiff was housed in Building 9-3rd Floor since his arrival
to FMC Rochester. This was an In-Patient hospital setting with
24-hour Nursing care and In-House Physicians assigned to each Unit.
Plaintiff's Care Level was assigned at Care Level FOUR.

In December of 2013, Plaintiff was transferred again on a
Writ to testify for an Inmate that had been targeted by the same
group of Confidential Informants as he had been. The transfer was
to Seagoville, a Federal Detention Center in Dallas, Texas.

Plaintiff was essentially removed from the hospital setting
and placed in an invironment with virtually no On-Site Medical
Care.

15
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 16 of 51

Let be noted that Plaintiff was a High-Risk Patient with Deep

Vein Thrombosis (DVT/Blood Clot) and Pulmonary Embolism (PE).
Upon arrival to Seagoville on December 4th, 2013, Plaintiff com-
plained of severe pain to his right foot and leg as well as short-
ness of breath. The Limited Medical Care available at Seagoville
led to the Plaintiff's request for medical attention that went
unheard until December 23, 2013, when he was transported to the
Emergency Department of Doctors Hospital in White Rock Lake, where
he was diagnosed with Right Leg Cellulitis, initially, but was
found to have a DVT in the Distal right superficial femoral Vein.

Plaintiff was started on an IV Antibiotic and transferred to
Vibra Specialty Hospital in DeSoto, TX, for continued IV Antibiotic
Therapy. Again it is of great significants to note that Plaintiff
was taken from a Care Level Four, Hospital environment to an Insti-
tution without any skilled medical care on a Writ as a witness.
In which there has remained a Provision for Video or Telephone Con-
ference Appearances of a Participant in a Court Proceeding. FMC
Rochester has/had all of the necessary equipment and Inmates have
consistently appeared before the Court without being transferred.

By Tranferring the Plaintiff to Seagoville, his life was need-
lessly put in JEOPARDY, in Violation of his Eight Amendment Right
against Cruel and Unusual Punishment.

In a Clinical encounter by Dr. Capps, MD at Seagoville in
Vibra LTach Facility Report, which stated "[Patient] remains on
IV Antibiotics and is recovering ATN (Acute Renal Failure) re-
lated to Vancomycin (antibiotic required for tx of infection) and

is in recovery from Acute Pulmonary Edema.

16
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 17 of 51

Is to be further assessed in one week as to level of recovery

a

and level of care likely needed." Prior to his discharge from Vibra
Specialty Hospital, Plaintiff was not provided with an IVC filter
even though they knew or should have known that he would be flown
back to FMC Rochester upon satisfying the Court appearances. They
knew or should have known of the presence of the Pulmonary Embol-
ism and still took no measures to ensure the Plaintiff's stable
transfer back to Minnesota. Yet, again Plaintiff was needlessly
placed in harms was as it is well established that long periods
of sitting while flying can result in DVT and Pulmonary Embolism.
Plaintiff was returned to FMC Rochester, in Febraury of 2014,
wnere he was started on IV Ceftriaxone and Cipro, in addition to
Oral Bactrim for concerns for the Right Leg Cellulitis. A Clinical
encounter with P.A. Lee Witter dated April 16, 2014, states that
Plaintiff was started on these medications for Left Leg Cellulitis.
This is but a small example of the neglent and inaccurate medical
record keeping on the part of the Bureau of Prisons. Where is this
Civil Action there will be a multitude of inaccuracies and incomplete
records that can be produced upon Production of Documents at Dis-
covery.

Plaintiff was hospitalized on March of 2014, for ACUTE KIDNEY
INJURY. It was during this time that Plaintiff discoveres that his
kidney injury was at Stage Four and that the cause of the injury
is most likely due to the Aggressive course of Antibiotics that

he had been subjected to over a prolonged period of time.

17
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 18 of 51

Plaintiff started to listen to the comments and coversations
of his Providers outside of the Bureau of Prisons environment.
It was through this practice that Plaintiff learned that the FBOP
has been negligent in monitoring Plaintiff's medical care and that
a constant monitoring of the Plaintiff's kidney function and crea-
tinine levels would have indicated a deficient Renal function.

April 25, 2014, Plaintiff was once again hospitalized at Mayo
Clinic as a result of neglect to right foot osteomyelitis. The
infection to the fourth toe of the right foot is extreme and it
is determined that the toe needs to be amputated. [One might ask
the Question,''How can an Inmate who is a Patient in a Hospital Unit
at a Federal Medical Center have an infection that progresses to
the point where that digit must be amputated?] Now, depending on
who answers the Question, will determine the response and Culpa-
bility of the Federal Bureau of Prisons' and Staff that were charged
with the Plaintiff's care. In the Surgical Report of Dr. Kitaoka,

MD at Mayo Clinic, dated April 25, 2014, it reads "Fourth Ray re-
section...a roughly racquet-shaped incision was made extending along
the fourth matatarsal distally, extending over the fourth toe and
plantarward in such a way as to excise the infectied ulcer...some
additional necrotic tissue was removed from the region of the fourth
metatrsal head...wound type: Type IV - Dirty or Infected."
Plaintiff is once again faced with the loss of a digit. The psy-
chological stree began. to become extremely apparent.

In a Renal Pathology Report from Mayo Clinic dated May 21,
2014, it is clearly stated that "Nephritis may be secondary to
a Hypersensitivity reaction to drugs such as NSAIDS, Antibiotics,

etc.
18
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 19 of 51

Between May of 2014, and June of 2015, Plaintiff was monitored
by his appointed Physician through Chronic Care visits. On June 29,
2015, Plaintiff was hospitalized after complaining of Chest pain
and Shortness of Breath. In a Clinical encounter authored by Melissa
Marks, RN, on the day of admission, she states, ‘there was no PE
(Pulmonary Embolism) noted." In anothe Clinical encounter, again
authored by Melissa Marks, dated the next day (June 30, 2015,),
she states "Lung scan was indictive of Multifocal PE some of which
may be recanalizing. Ultrasound of lower extremities was negative
for DVT."' This shows that there was a PE and the records dated
the day prior were inaccurate. In the final Clinic encounter,
dated July 1, 2015, Melissa Marks, RN stated "...was seen by Neph-
rology and they have given diagnosis of Acute Renal failure, most
likely due to worsening right sided Heart failure from PE."
This statement is a far reach when one considers that the Pulmonary
Embolism wasn't present until long after the renal failure diagnosis
was rendered. Furthermore, records reflect that te renal failure
is most likely caused by the aggressive antibiotis therapy that
Plaintiff received for injuries stemming from the Neglect, Cruel
and Unusual Punishment, Malpratice, Breach of Duty in the Deliverance
of a Medical Standard of Care, and Deliberate Indifference to the
Serious Medical Condition of Plaintiff.

Now during this time Plaintiff began to hear murmuring about
the possibility that a Kidney Transplant may be necessary. Upon

hearing this, Plaintiff realized the extent of his injury....

19
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 20 of 51

...and the culpability of the Federal Bureau of Prisons. It
became painfully clear that the Plaintiff needed to look to Legal
Remedies as his injuries are far reaching and will require years
of contiued medical care and may even result in premature death.

Plaintiff was eventually discharged from St. Mary's Hosptital
and returned to the hospital unt at FMC Rochester, where he remained
for monitoring and treatment.

January of 2016, Plaintiff began to experience Chest pain
and Acute Dyspnea. The Plaintiff was retaining close to sventy(70)
pounds of water and could not breath. Upon adimission, he is re-
ferred to the Nephrology department. It is of record that FMC Rochester
was not in agreement with the hospital and requested that it verified
whether or not the Plaintiff truly needs to be seen by Dr. Hogan
in Nephrology. What does this questionong truly achieve? One could
argue that this is FMC Rochesters standard operating procedure for
letting a provider know that they don't really want the course of
care to continue in the direction it is going. The medical records
reflect this line of questioning TWICE. A Clinical encounter dated
January 11, 2016, by Susan Ellinghuysen, RN (and the current utili-
zation review Nurse) reads ‘Nurse was advised that patient is cur-
rently scheduled with Dr. Hogan, Nephrology for tomorrow, and FMC
has requested confirmation as to whether or not appointment is
needed"

In a Report dated Fedruary 23, 2016, from Mayo Clinic, elec-
tronically signed by Dr. M.C Hogan, she states, “At this point,
with a GFR of 22, he may be eligible for a kidney transplant evalu-

ation...once I hear back from our tarnsplant colleagues, we will

20
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 21 of 51

...decide on whether to go ahead with a permanent vascular place-

ment toward preparations for long-term dialysis. I will discuss
fucther with Dr. Slater at Brison Medical Services."

In Summacy, the Plaintiff has gone from entering tne FBOP
system in a relatively healthy state, only requiring Orthitic Shoes,
for multiple foot deformities. He arrived at an FMC that could have
and should have cared for his medical needs but, instead after be-
ing placed in the SHU where his medical needs were ignored he de-
veloped foot ulcers, then transferred to FCI Beaumont, Texas, where
his medical needs where ignored further and an infection became so
sevre (bad) that he had wounds permeated with Gangren Infections
that were described by the Emergency Room Doctors a "DIRTY." The
medical staff at FCI Beaumont were completely negligent and breached
their DUTY in deliviering a Standard of Care that is reasonably
expected. To make matters worse, Plaintiff faced having a digit
amputed and had sevre cellulitis that was extending to his high.
Plaintiff was transferred to FMC Rochester, where he started to
get the care he needed when he was suddenly transferred from a
hospital setting with acute care services to an FDC where he suffered
for weeks with wounds to his feet, complaining of untreated pain
and shirtness of breath. When his medical condition became emer-
gent, he was finally brought to a hospital where it was discovered
that he had further infection, pulmonary embolism, and renal failure.
Plaintiff should had never been transferred from FMC Rochester.

The Writ for which he was transferred could have and should have

been dealt with via Video Conferencing or Telephone Court.

21
Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 22 of 51

This was done on a regular basis at FMC Rochester. When
the Plaintiff was finished with matters in Seagoville he returned
to FMC Rochester, where he soon suffered the loss of another toe
and learned he had a Pulmonary Embolism and Stage IV Kidney failure.
Which was due to the aggressive course of IV and Oral Antibiotics,
that he was cepeatedly prescribed. Because of the failure of -
medical staff to closely monitor his kidney function, Plaintiff
has now faced kidney transplantation and/oc long-term Dialysis.
The consequence of the Sub-Standard Medical Treatment, he
has suffered is Irreptable for the Plaintiff. He was sentenced to
a determinate term of imprisonment, in which he now faces an Injury
that has caused him to suffer from Cruel & Unusual Punishment by
the hand of those that were sworn to Protect nim during the term
of his sentence. While in prison, an inmate is entitled to reason-
able Medical Services comparable to those he could receive if he
were not in prison. This was not the case here. The Plaintiff's
Eighth Amendment Rights to be free fron Cruel & Unusual Punishment
were violated. He is the victim of Deliberate Indifference to a
Serious Medical Condition from the Federal Bureau of Prisons'
Medical Statf and Breaches of the Duty of the Wardens & Staff which
who's care he was place under for the duration of his sentence.
On or about February 18, 2018, Plaontiff was bending down to put
compression stocking, then stood up felt dizzy and passed out
On or about February 18, 2018, Plaintiff was seen by Clinical
Staff and was given 0.4 mg of NARCAN IV, in which a responsiveness

of 5 minutes was reported by Nursing Staff.

22
Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 23 of 51

On or about February 18, 2018, at 1857, Plaintiff arrived
at Nashoba Valley Medical Center, Steward Health Care, 200 Groton
Road Ayer, MA 01432, and was seen by Stedman, George MD, stating
he responded to Narcan which makes an opiate overdose more lokely
His Tox Screen did not show any opioids...

On or about February 20, 2018, upon returning to FMC Devens.
Plaintiff was seen by Pereira, E. NP-C, stating ‘Per custody,
pt will be transferred to the SHU pending Urine Toxicdloy Screen,
He was instructed to drink to thirst and no less than a quarter
a day, to apply compression stocking and elevate legs for edema,
and to follow-up with his regular provider in the Clinic . BMP
and C8C were drawn.

Plaintiff was locked down in a Mental Health Unit for obser-
vation after a fainting/syncope episode....and administration
of Narcan both resulting in an emergency trip to the local hospital
for further evaluation.

Plaintiff was given Narcan before his medical records had
been reviewed placing him in a high risk situstion for death,
and or other severe injuries caused by the injection of Narcan.

This negZlegent act by medical staffers at FMC Devens added
to the many medical issues already suffered by the hands of neglegent
staffers at other FBOP institutions, which seems to by a regular
accurance with inmates in the Federal Bureau of Prisons, 4nd

4

their Detention Facilities.

23
Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 24 of 51

PRAY FOR RELIEF

Plaintiff Carlos Almeda II, seeks Nominal, Compensatory, & Punitive
Damages in the amount of Ten Million Five Hundred Thousand Dollars,
for the Cruel & Unusual Punishment he suffered in connection with
the Ngelect, & Deliberate Indifferenec to His serious Medical Con-
dition.

The Federal Bureau of Prisons is directly responsilbe for
the Care & lack of Care received by Plaintiff and should be held
accountable for their actions.

I Carlos Almeda II, Prays that this Honorble Court Grants His
request for Relief in the amount stated above or what the Court to

deem True & Just as it pertains to the situation.

Respectably Requested

CA fab EE

Carlos Almeda II

 
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 25 of 51

 

Name: ALMEDA, Carlos Jr. - Reg. No. 36700=180

This is in response to your Inmate Request to Staff dated August 1, 2011, wherein you allege the
Special Investigative Agent (SIA) is not responding to your requests. You state you have been in
the Special Housing Unit (SHU) for eight months without receiving an Incident Report.. You
state you do not have a detainer and there has been no change to your case. Lastly, you state being
held in SHU constitutes cruel and unusual punishment.

As you are aware, you are under investigation by an outside agency, and we are not at liberty to
discuss this case with you due to pending prosecution. You are currently housed in SHU pending
investigation and will remain in your current status until your case is dismissed or adjudicated. It
should be noted Bureau of Prisons’ policy does not preclude the placement of inmates in
Administrative Detention for extended periods in the interest of safety, security, and the orderly

operation of the institution.

I trust this addresses your concerns.

 
   

Date ’

Rebe hoa

    
 

    

Cl FT. WORTH

F 4
WARDEN’S OFFICE |

poem

 
 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 26 of 51

 
Case 1:19-cv-12275-DHH, Document 1. Filed 10/01/19 Page 27 of 51 ne ;
ol

of

 

 

 

 

 

 

 

BP-A0148 INMATE REQUEST TO STAFF cprrm Cape _
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
g- jo- ll
~e
T@rtName and Title of Staff Membe: DATE: -
ltoaeden Ss, “Tannen | {ot [S0u
FROM: : : — REGISTER NO.: ~
Copies, Almera, Su (5100-180
WORK ASSIGNMENT: UNIT: ‘ ' , ° om
nIA BHEC ical Loose Lunt HOSS
SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Your failure to be specific may result in no action being

Continue on back, if necessary.
uccessfully respond to your

taken. If necessary, you will be interviewed in order to s

HHS: Untth all Respeck. “TC have Constantly woeiten| SI aA Me; Searfeane |
Anch yet to Receiue A Fesponse. Thad is, To have beew hausec! tate SHU FRAeing,
Clo int Months Wtthac A Wis conduct Ny Been Por being Weld tothe Sila (avolves
An Tamate Portas, C bocly ustee and Reccrcling Cue CON yeescitlon Keqnecling
An Mleaecl saLictkatonte Cont Mueder.. Ho eenat.. WOCHarge. ar cdletAinee As
een Lecloecl Ac atnsh ine, 16 me. tinls Constitutes Ceuel. anlumsual Ponisi eve

Cuesuant tothe peeqram ine ment S)ec Hicallu, OOS. Detatmner Actions 1p.
Lack fis, (ecutzc ments Detamercs |, 1 the BOP CC (umale File Kens hoe
ha ietne we tr-the Stu ty bein the Alba. a yerentetfaas Receding, anc) being
Lous FACT Hey anenstne Slate GE TxAS Shlaud Maye Sev Ne
mearan

TrHEOTIis&é -
dee oe GNA\ SUSHeEMs DEpack iment REV la[Gs BA ee RMeck LACE ANTE AMA Core

 

\ ape Chae -'a = (Do not write below this line)

DISPOSITION:

 

Signature Staff Member Date

 

 

Record Copy - File; Copy — Inmate

PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-S148.070 APR 94

SECTION 6

PRELE IN SECTION 6 UNLESS APPROPRIATE FOR Presgrbacky FOLDER
eae oy

\ Dae | |

 
Case 1:19-cv-12275-DHH, Document 1. Filed,10/01/19 Page 28 of 51

t
i

 

 

 

 

BP-A0148 INMATE REQUEST TO STAFF CDFRM
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
TOF tNaifie and Title of Staff Member})——- DATE: 7 ; .
Ed sl " ; 2g SOT - ‘ e
Loaeden YS “TAN ne 2 [ [Qt Loa
bes , aoe
FROM: / REGISTER NO.:
Caches Almeda, St. (ICKY \8O
WORK ASSIGNMENT: UNIT: s me _
alu Soreical Haste unth 406-8
\

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Your failure to be specific may result in no action being

Continue on back, if necessary.
taken. I£ necessary, you will be interviewed in order to successfully respond to your

Rac necesaeen, FoLCSB to Ladle A cledAtnce tere 'bu Implicatiag the —
Trier stake Saves ment on Qetaiiets Ne TAD| she ve 85 “TCoutel File Far
Fann Disposition tn the cbse matee Ha never Tiévehis le todo so,cet,
Jie BOP has ain) /Comioues 4a Weep me. Uinconsttationalle Ancl aebeteactle
houseck (athe Stu. Tin Pack the TAD wap enAacterh toy preventClecaumstances
Cepctic, MMe. Wine. Danse Resour backi As Soon As Doskilsle “Haak! yous Are

May Gerk Bess Gan tothe Clues Glues.

 

(Do not write below this line)

ss

DISPOSITION:

 

Signature Staff Member Date

 

Record Copy - File; Copy - Inmate

PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-$148.070 APR 94

SECTION 6

PRLE IN SECTION 6 UNLESS APPROPRIATE FOR Prasaipa¢ gy FOLDER

Pree 2 |

Ld
: Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 29 of 51

[med Carles SG scqooitd })

Notes be ;

 

 

Physician: Butch Tubera, MD
Diagnosis: D/M with complication
Device Type: bilateral diabetic shoes
Reason for Visit: Initial Evaluation

 

Height: 6'1" , : |
Weight: 250 Ibs ! !

History: Carlos Almeda Jr. has a history of diabetes mellitus and PVD. He has been a
diabetic for 19 years and is currently on oral medication to treat his diabetes. Mr, Almeda
has had six surgeries to his left foot, the last one occurring in June of 2007. These
surgeries are result of charcot occurring in his left foot. His physician has ordere

diabetic shoes and protective inserts to help protect and accommodate his foot

deformity. |

Evaluation: Mr. Almeda's feet were Inspected and he presents with peripheral
neuropathy with evidence of callus formation and a plantar Ulcer under the secohd

metatarsal head of the left foot. He has good range of motion in both feet. Mus

strength is weak on the left foot and good on the righ He has calluses forming on
the metatarsal heads of both feet. His left foot has some lateral instability due to\the
charcot in the foot. Mr. Almeda would benefit from custom accommodative orthotics that

     
 

       
     
   
  

would help to keep his feet in proper alignment. 7: jould also help to protect his
insensate foot. Mr. Almeda Is currently being:tr Funder a comprehensive plan of
care for his diabetes and is need of protective diabetic shoes.

   

 

Service: Mr. Almeda Jr. was evaluated for custom-fit dlabetic shoes and accommodative
inserts. The importance of wearing well fitting:shoes and daily feet Inspections was
discussed In detail with the patient. Appropriate shoe options were discussed with the
patient. Mr. Almeda Jr.'s feet were measured for the fitting of extra depth diabetic shoes.
Impressions were taken of his feet, bilaterally, for the fabrication of accommodative

ley
t

diabetic inserts. Extra depth diabetic shoes are designed with additional room inside to
allow the placement of custom molded, protective inserts, Diabetic shoes also are
available in a wide range of widths and have tall toe boxes to minimize the risk of
rubbing and skin breakdown. Custom molded, accommodative inserts are medigally
necessary to evenly distribute pressures across the plantar surface for prevention and
raduction of excessive pressure areas, that lead to ulcerations in a non-sensate foot.

Plan: Size 10-2E shoes, style #11380 will be ordered for Carlos, Once the shoes are In
the office and the inserts are complete, the patient will come in for fitting. Any additional
shoe modifications that may be needed will bs made after initial fitting. |

 

Next Appt: Mr. Aimeda Jr. will return to the office once the shoes and inserts ar | ready
for delivery.

 

 

NOTICE-OF CONFIDENTIALITY: Thia document containa

unconditionally private medical records, Any improper use oF :
the information contained heraln constitutes @ breach of '
patient madical confidentlallty. retin

Michael Reérrano, LO, C. Ped |

 

. “ \
3 “\ , aH

 

 

 
Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 30 of 51

 

 

 

 

 

 

‘@ f' Baker Orthotics and Prosthetics

: 610 Lipscomb Street Tal: (817) 342-7313

ba cs Drosthetiaa Fort Worth, TX 76194 = Fax: (817} 335-3804

as et
Patient Notes
Patient Information

\AitedaeGanos” 3 GC 204 (8 |e o2rear oer
Bilateral Diabetic Shoes Delivery / Definitive Fitting {26/2011

 

 

 

 

Notes

 

Physician: Butch Tubera, MD

Diagnosis: D/M with ulcer

Device Type: bilateral diabetic shoes
Reason for Visit: Delivary / Definitive Fitting

 

History: Carlos Almeda Jr. was last seen on Novertitiets0#2010 for initial evaluation for
his diabetic shoes and inserts. The shoes were ord ed and i inserts fabricated and are
now ready for fitting and delivery.

  
   
   

Service: Mr. Almeda Jr. came into the office toda final fitting and delivery of his
diabetic shoes and inserts. The diabetic shoes. ccommodative inserts were donned
to the patient's feet. Shoe fit was assessed an ppropriate. Mr. Almeda Jr. ambulated
for several minutes in the office, while. earing the new shoes . He reports being
comfortable at this time. The importance. of alway’ wearing appropriate socks with the
new shoes was discussed. Mr. Alfiéda Jrwas instructed to check his feet daily for signs
of redness or rubbing that does no dissipate within 15-20 minutes. Mr. Aimeda Jr. was
asked ta contact the office im ediately i if itritation occurs inside the shoes, Mr. Alemeda,
drewas fit y th style: #888 shoe 'in.size 10D, because they had a longer lasting sole.

Dan eae:

   
  

 

  

 

Plan: The ED diabetic shoes and custom inserts are to be worn anytime the patient Is up
waiking and are medically necessary to evenly distribute pressures across the plantar
surface for prevention of excessive pressure areas, that lead to ulcerations in a non-
sensate foot.

 

 

Next Appt: Mr. Aimeda Jr. will return to the office PRN.
ae ane tn
NOTICE OF CONFIDENTIALITY; This document contains
unconditionally private medical records. Any improper use of

the information contained herein constitutes a breach of
patient medical confidentiality.

 

 

 

 

Michael Serrano; LO, C: Ped”

Date Received: -

 
Case 1:19-cv-12275-DHH Document Fiera Page 31 of 51
AH 7007K? -

\

f Baker Orthotics and Prosthetics ,
fe 810 Lipscomb Street Tel: (817) 382-7313
ba Drosthetics Fort Worth, TX 76404 Fax: (817) 335-3604

Patient Notes

 

 

 

 

Pationt Information
Patent Name (Last, First Ml) Patent ID. Pallenit DOB
Almeds Jr., Carlos T7167 02/24/1987
Biletaral Disbatic Shoes ‘Tinitlal Evatuation 440/200

 

 

 

 

 

 

 

 

j(tet?

 
Bureau of Prisons
Health Services
Clinical Encounter

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 32 of 51

 

Inmate Name: ALMEDA, CARLOS JR
Date of Birth: 02/24/1967 Sex: M Race: WHITE
Encounter Date: 02/11/2016 15:30 Provider: Mead, Jeffrey RN

Reg #: 36700-180
Facility: RCH
Unit: C02

 

Nursing - Medical Trip Return encounter performed at Health Services.
SUBJECTIVE:

COMPLAINT 1 Provider: Mead, Jeffrey RN
Chief Complaint: NEPHROLOGY

compression shorts for his edema and right sided heart failure. Dr.

inmate's exercise routine.

Subjective: Inmate returned from consult with nephrology. Dr. Hogan requested that Dr. Slater email
inmate's current medications and is also requesting that inmate receive 2 pairs of

Hogan also would like Dr.

Slater to consider for the inmate cardiac rehab or return to see Dr. Hogan and increase

 

  
     
  
  

02/11/2016 15:30 RCH Via Machine

Respirations:

 

Date Time Rate Per Minute Provider
02/11/2016 15:30 RCH 16 Mead, Jeffrey RN

3lood Pressure:

ASSESSMENT:
No Significant Findings/No Apparent Distress

*LAN:

lis position:
To be Evaluated by Provider

atient Education Topics:

Date Initiated Format Handout/Topic Provider
02/11/2016 Counseling Treatment Goals Mead, Jeffrey
2nerated 02/11/2016 15:39 by Mead, Jeffrey RN Bureau of Prisons - RCH

 

 

Pain: No
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Provider
02/11/2016 15:30 RCH 96.6 Mead, Jeffrey RN
Pulse:
Date Time Rate Per Minute’ Location ” Rhythm — Provider

Mead, Jeffrey RN

Date Time Value Location Position Cuff Size Provider
02/11/2016 15:30 RCH 127/74 Right Arm Sitting Adult-large = Mead, Jeffrey RN

Outcome

Verbalizes
Understanding

Page 1 of 2
 

 

Case 1:19-cv-12275- Di Document 1 Filed 10/01/19 Page 33 of 51
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: RCH
Note Date: 07/01/2015 10:32 Provider: Marks, Melissa RN Unit: OUT

 

Admin Note - Community Hospital Report encounter performed at Other.
Administrative Notes:

ADMINISTRATIVE NOTE 1 ' Provider: Marks, Melissa RN

COMMUNITY HOSPITAL ADMIN NOTE

FMC ROCHESTER, MN

DIAGNOSIS: Chest Pain

ADMIT DATE: 6/28/2015

CONTACTED: Chris, RN at local hospital

HOSPITAL: SMH, Francis 5-127, Thoracic Surgery, 255-4715
Condition: Stable

 
  
 
 
 
 
 
   
  

Per Mayo Notes: Was seen by Nephrology and they hav’ given diagnosis of acute renal failure most likely
due to worsening right sided heart failure from PE¢

7/1 6/30
Hemoglobin 7.7 7.6
Creatinine 3.1 3.1
BUN 55 46
Bicarb 16 17 15
APPT 70 sec41 sec---

Nurse reports that patient is doi es that he is voiding large amounts- at 0300 voided almost a
full liter and again at 0800 almiost’a full liter. She states that he complains of some discomfort of wound on

back and does not want an jthing for it<He is receiving clindamycin 150 mg four times a day. She states that
they are bridging him from he arin 14 nits/kg/hour to oral anticoagulants (Coumadin). She is thinking that he
will return to the institution on Eri

 

PLAN: Possible return Friday, July 3, 2015. PCPT informed

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Marks, Melissa RN on 07/01/2015 10:34
Requested to be cosigned by Jordan, Nancy DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Hadaway, Sheila D.O./CD.
Review documentation will be displayed on the following page.

Generated 07/01/2015 10:34 by Marks, Melissa RN Bureau of Prisons - RCH Page 1 of 1
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 34 of 51
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: © RCH
Note Date: 01/11/2016 13:17 Provider: Ellinghuysen, Susan RN, Unit: OUT

 

Admin Note - Community Hospital Report encounter performed at Other.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ellinghuysen, Susan RN,QM

COMMUNITY HOSPITAL ADMIN NOTE

FMC ROCHESTER, MN

DIAGNOSIS: CHF exacerbation/Acute Kidney Injury

ADMIT DATE: 1/3/2016

CONTACTED: Roger Erickson, NP at local hospital

HOSPITAL: St. Mary's, Domitilla 4-266, Med/Cardiac ICU, 255-537
Condition: Stable

 
 
 
  

Nurse Practitioner R. Erickson returned call to writer regarding Nephrology appointment currently scheduled
for tomorrow with Dr. Hogan. NP states appointment canbe cancelled for 1/12/2016 and rescheduled to date
after 1/25/2016. NP states that Nephrology has sigiiéd:o! patient at this time and that he should not
required follow-up prior to the 25th. Mayo Liaisgp.at FM tified and rescheduled appointment to February
11-2016 with Dr. Hogan. 8 -

  
   
  

PLAN: Discharge back to FMC today at appro: ly 1400. PCPT informed

Copay Required: No
Telephone/Verbal Order: No

Completed by Ellinghuysen, Susan RN,QM on 0141/2016 13:22
Requested to be cosigned by Slater, Charles MD. |

Cosign documentation will be displayed on’ e following page.
Requested to be reviewed by Jordan, Nancy DO.
Review documentation will be displayed on the following page.

 

Generated 01/11/2016 13:22 by Ellinghuysen, Susan RN, Bureau of Prisons - RCH Page 1 of 1
Case 1:19-cv-12275-DHH Docume } Filed 10/01/19 Page 35 of 51
ureau OT Frisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR , Reg #: 36700-180
Date of Birth: = 02/24/1967 Sex: M Race: WHITE Facility: © RCH
Note Date: 01/11/2016 10:35 Provider: Ellinghuysen, Susan RN, Unit: OUT

 

Admin Note - Community Hospital Report encounter performed at Other.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ellinghuysen, Susan RN,QM

COMMUNITY HOSPITAL ADMIN NOTE

FMC ROCHESTER, MN

DIAGNOSIS: CHF exacerbation/Acute Kidney Injury

ADMIT DATE: 1/3/2016

CONTACTED: Sam, RN at local hospital

HOSPITAL: St. Mary's, Domitilla 4-266, Med/Cardiac ICU, 255-537
Condition: Stable

 

Nurse reports that Lasix drip was discontinued on 1/9/2016. Torsemide 40/40 was initiated on 1/10/2016.
Patient had a sleep study last night. Results not available.at this time. Plan to do right heart catheterization

d mal labs: APTT 87; Pro time 19.3 and Creatinine
sheduled with Dr. Hogan, Nephrology for tomorrow and FMC
atment is needed or not. 9-3 FAX number provided for

 

    
   

discharge.

PLAN: Discharge back to FMC today, at sterization procedure. PCPT informed

Copay Required: No
Telephone/Verbal Order: No

     

  

Completed by Ellinghuysen, Susan RN,QM 4/2016 10:36

Requested to be cosigned by Slater, Charl
Cosign documentation will be displayed on the following page.
Requested to be reviewed by Jordan, Nancy DO.

Review documentation will be displayed on the following page.

 

Generated 01/11/2016 10:36 by Ellinghuysen, Susan RN, Bureau of Prisons - RCH Page 1 of 1

 
Case 1:19-cv-12275-DiByreaworPrisdied 10/01/19 Page 36 of 51
Health Services
Clinical Encounter

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: FTW
Encounter Date: 02/15/2011 13:12 Provider: Gomez, Jose MLP Unit: Z01

 

Sick Call/Triage encounter performed at Special Housing Unit.
SUBJECTIVE:
COMPLAINT 1 Provider: Gomez, Jose MLP

Chief Complaint: Skin Problem

Subjective: Ulcer on foot left. 2.) requesting antibiotic ointment for ulcer on foot.
Patient states he has had this ulcer for about 27 months. He states he does the wound care
himself. Patient also states he needs wound care supplies.

Pain Location:

Pain Scale: 0

Pain Qualities:
History of Trauma:
Onset:

Duration:
Exacerbating Factors:
Relieving Factors:

   

Comments:
OBJECTIVE:
Temperature:
Date Time Provider

 

02/15/2011 13:13 FTW Gomez, Jose MLP

Pulse:
Date Time Rhythm Provider
02/15/2011 13:13 FTW 73 ~~. Via Machine Regular Gomez, Jose MLP

Respirations:

Date Time Rate Per Minute Provider
02/15/2011 13:13 FTW 18 Gomez, Jose MLP

Blood Pressure:

Date Time Value Location Position - Cuff Size Provider

02/15/2011 13:13 FTW 134/69 Left Arm Sitting Adult-regular Gomez, Jose MLP
Height:

Date Time Inches Cm Provider

02/15/2011 13:13 FTW 73.0 185.4 Gomez, Jose MLP
Weight:

Date Time Lbs Kg Waist Circum. Provider

02/15/2011 13:13 FTW 253.0 114.8 Gomez, Jose MLP
Exam:

Generated 02/15/2011 13:25 by Gomez, Jose Bureau of Prisons - FTW Page 1 of 2

 
 

 

 

Inmate Name: ALMEDSCAREOSUR-~ > ONT Document” Fired LUOITS cage SSO 30

 

Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: FTW
Encounter Date: 02/15/2011 13:12 Provider: Gomez, Jose MLP Unit: 201
Exam:

Skin

there is a 1.5x.5 cm healing lesion on lateral aspect of left foot. Doing well. Completely closed. Only
very thin tissue over last portion of healing wound.

ASSESSMENT:
Description ICD9 Status Status Date Progress Type
Foot (except toes), open 892.0 Current 06/04/2010 Marked Chronic
wound, w/o complication improvement

PLAN:

Disposition:

Follow-up at Sick Call as Needed

Patient Education Topics:

Date Initiated Format Handout/Topic
02/15/2011 Counseling Compliance - Treatment

  
  
   
  
  

Provider Outcome

Gomez, Jose Verbalizes
7 Understanding
careful not to walk too much on that foot. Keep

02/15/2011 Counseling Compliance - Treatm Gomez, Jose Verbalizes

Understanding
no antibiotic at this time

Copay Required: No
Telephone/Verbal Order: No

Requested to be cosigned by Tubera, Butch MDyCD.
Cosign documentation will be displayed on the following page.

Generated 02/15/2011 13:25 by Gomez, Jose Bureau of Prisons - FTW Page 2 of 2
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 38 of 51
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: = 02/24/1967 Sex: M Race: WHITE Facility:  OKL
Note Date: 04/16/2013 09:40 Provider: Petry, G. MD Unit: C05

 

Admin Note encounter performed at Housing Unit.
Administrative Notes:

_ ADMINISTRATIVE NOTE 1 Provider: Petry, G. MD

S/O/A: Pt has hx of b/I foot ulcer/callouses that he states were debrided prior to his transfer. Wounds are
located on the plantar surface of instep/forefoot b/l. Wounds are healing well; stage 1 ulcers.

P: Basic wound care at this time see order for detail. Telfa drsg applied, secured with surgical tape.

Schedule:
Activity Date Scheduled Scheduled Provider
Wound Care 04/17/2013 00:00 Nurse-FTC

please give pt telfa & tape for self wc/daily drsg change.

   
 

Copay Required: No
Telephone/Verbal Order: No

Completed by Petry, G. MD on 04/16/2013 09:47:

Generated 04/16/2013 09:47 by Petry, G. MD Bureau of Prisons - OKL Page 1 of 1

 
 

 

com: HNRMAII OS” 1:19-cv-12275-DHH,7dgocument 1 Filed d0/G121% Pagfe 39 GPF P.042/125

ALMEDA,

BAPTIST HOSPITALS OF SOUTHEAST TEXAS
BEAUMONT
3080 College St. - Beaumont, TX 77701

Patient Name: ALMEDA, CARLOS HSSV/RM/BED: MSS/240/A
Admitting Physician: Absar Qureshi, MD Patient Number: 120247306
Admission Date: 07/16/2013 Visit. Number: 2676338
pate of Birth: 02/24/1967 age/Gender: 46/M

CONSULTATION NOTE

Setesete vere

DATE OF CONSULTATION: 07/17/2013

CHIEF COMPLAINT
Right foot infection.

HISTORY GF PRESENT TLLNESS

this is a 46-year-old Hispanic jnmate that presented to Baptist ER
complaining of right foot snfection. The patient states that the wound
has been present for approximately 90 days to the right foot and has been
chronic in nature. The patient has been seen by wound care specialist as
well as the wound care within the prison system. The patient has been

treating with offloading shoes as well as diabetic shoes. The patient
relates that the right 5th toe has turned purple over the last few days.

PAST MEDICAL HISTORY . .
Diabetes mellitus, peripheral neuropathy, hypertension, chronic anemia,
hyperlipidemia.

PAST SURGICAL HISTORY
Multiple surgeries to the Teft_foot including metatarsal resection as
well as I and Ds due to infection.

SOCIAL HISTORY .
The patient demies any type of tobacco, alcohol or drug use.

FAMILY HISTORY
Noncontributory -

PHYSICAL EXAMINATION

GENERAL: No apparent distress. Alert and oriented x3.

VITAL SIGNS: Temperature 101.7, pulse 101, respiratory rate 21. His blood
pressure is 143/71. 9 saturation is 96% on room air.

LOWER EXTREMITY EXAMINATION

INTEGUMENT: There ts a large ulceration to the plantar aspect of the
right 5th metatarsal head with surrounding bluish discoloration as well
as serosanguinous drainage within this. There is fluctuance within the
Sth metatarsophalangeal joint. Discoloration extends to approximately the
mid shaft portion of the Sth metatarsal. There is surrounding cellulitis
with ascending cellulitis to the level of the thigh. There is streaking
along the thigh.

VASCULAR: DP/PT is +2/4. There 4s 2+ edema to the right foot. No edema
left foot. .

MUSCULOSKELETAL: There is no gross deformity to the right foot. Minimal
pain on palpation. Left foot has multiple metatarsal head resections with
subsequent digital deformity .

NEURO: Sensation is diminished to light touch.

os 120247306 2676338 — cessggss
 

rrom:WMRNALNC =” 1:19-cv-12275-DHH7ghocument 1 Filed dg0401748 Page 40 958 1P 043/125

DIAGNOSTIC STUDIES | i. . ;
X-ray, 3 views of right foot, shows findings consistent with
osteomyelitis as well as soft tissue emphysema within the Sth digit.

ASSESSMENT ; .
1. Gangrene of the right 5th toe as well as osteomyelitis right foot.
2. Diabetes mellitus with peripheral neuropathy .

PLAN

t had a long discussion with the patient today concerning treatment
options. He will need partial 5th ray amputation with application of
wound VAC later today and will be placed n.p.o. for now. He is at risk
for much higher level amputation due to the infection type, and he is
made aware of this. we will need to continue the Iv antibiotics including
vancomycin and Zosyn until culture results.

Mitek kieKk

Kolby white, DPM

 

cc Absar Qureshi, MD

a

C Bo: 07/17/2013 08:54

a cea 13:21
Jon #: 13

Authenticated by Kolby S. white, D.P.M. On 08/18/2013 03:17:56 PM

 
  
 

ALMEDA, CARLOS 120247306 2676338 SSSSSSSS

 
P.036/125
rom:HNRHAICASE 1:19-cVv-12275-DHH5780cument 1 Filed S/O? Page a1 dPBA

 

BAPTIST HOSPITALS OF SOUTHEAST TEXAS
BEAUMONT
3080 College St. - Beaumont, TX 77701

Patient Name: ALMEDA, CARLOS HSSV/RM/BED: MSS/240/A
Admitting Physician: Absar Qureshi, MD Patient Number: 120247306
Admission Date: 07/16/2013 Visit Number: 2676338
Date of Birth: 02/24/1967 Age/Gender: 46/M

CONSULTATION NOTE

Hteteted te
DATE OF CONSULTATION:

Thank you, Or. Qureshi, for allowing me to participate in the care of
this patient.

HISTORY OF PRESENT ILLNESS

This is a 46-year-old inmate who came in for necrotic cellulitis of the
right lower extremity and underwent a right fifth toe I and D and
amputation. Renal consultation obtained for elevated creatinine of 1. 9.
This patient was admitted with a creatinine of 1.7. He claims that he is
unaware of any previous history of renal disease. He has history of
‘insulin-dependent diabetes mellitus, to the best of his knowledge for 12
years with significant peripheral neuropathy. His leg swelling has gotten
worse over the last several weeks. His diabetes is not well controlled at
home. other past medical history is of hypertension, peripheral
neuropathy, obesity. He has been currently receiving levofloxacin and
vancomycin for infection in the Jower extremities with culture results
consistent with E coli and enterococcus. At this point denies any
dysuria, frequency, urgency, oliguria or polyuria. He also has a history
of anemia without any active bleeding at this point.

FAMILY HISTORY
Diabetes.

SOCIAL HISTORY . .
Currently denies any alcohol abuse or drug abuse. He is an inmate,

REVIEW OF SYSTEMS
Pertinent: for leg _swelling which has gotten worse. Other than that, the
14-system review 1s negative.

PHYSICAL EXAMINATION

GENERAL: The patient appears his age.

VITAL SIGNS: Temperature 98.6, heart rate 76, blood pressure 145/68,
respiratory rate 21.

NECK: No JVD.

LUNGS: Lungs sound clear. Normal vesicular breathing.

CARDIOVASCULAR: S1, S2 within normal limits.

ABDOMEN: Soft, nontender. Right upper extremity is slightly more swollen
as compared to the left one. He has a PICC line in the right upper
extremity. A drain from his right toe in the surgical scar site and 3+
pitting edema of his lower extremities.

CLINICAL IMPRESSION

A 46-year-old gentleman with the following identifiable medical problems:
1. Status post amputation of the 5th toe for necrosis with positive
cultures of the bone for enterococcus and Escherichia coli.

JECEIVE)
ALMEDA, CARLOS SEP 2 5 08.7
BY:

  

6 2676338 escgssss

 

 

 
 

c rom: HHRIA INCOSE 1:19-cv-12275-DHH79Pocument 1 Filed®#6764248 Page 42 #02 P.037/125

2. renal failure, which I presume is going to turn out to be chronic
kidney disease stage TIT. The lower extremity edema is likely from
proteinuria and nephrosis. However, further evaluation necessary.

3. Hypertension 1s under fair control.

4, Anemia 1S modest at this point and may be multifactorial from iron
deficiency plus chronic kidney disease.

PLAN
Further evaluation and dosage adjustments are To be done as
follows. Initial renal serclogies snclusive of ANA, hepatitis profile,
HIV, phosphorous and intact PTH. check 24-hour urine for creatinine
clearance and total proteins. Check vitamin D level. Keep vancomycin
trough level between 15 and 20. Decrease Levaquin to 250. Decrease
Lovenox to 30 mg subcutaneous per day. Decrease gabapentin 300 mg at
bedtime. Discontinue metformin. Carefully diurese the patient with Lasix
-at 40 mg IV q.12h. Gbtain renal ultrasound. Rule out secondary
hyperparathyroidism and hyperphosphatemia. Rule out CKD, ttineral and bone
disease. Further recommendations to follow.

este ak dete Fe te

Shariq Ahmad, MD

 

cc Absar Qureshi, MD

pp: 08/23/2013 12:54
Tr: 08/23/2013 19:07

SA / EMC
JoB #: 1348745
Authenticated by Shariq Ahmad, M.D. On 08/27/2013 03:01:48 PM

ALMEDA, CARLOS 120247306 2676338 §SSSSSSS

 
 

Case 1:19-cv-12275-DHBureawwotRiséies 10/01/19 Page 43 of 51
Health Services
Clinical Encounter

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: RCH
Encounter Date: 02/26/2014 14:50 Provider: Elker, Kevin APRN Unit: C02

 

Wound Care encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Elker, Kevin APRN

Chief Complaint: Open Wound(s)
Subjective: Received a request from primary medical team to evaluate this patient's foot ulcer. He is well

Pain Location:
Pain Scale:

Pain Qualities:
History of Trauma:

Onset:

Duration:
Exacerbating Factors:
Relieving Factors:
Comments:

OBJECTIVE:

Exam:

General

Affect

known to me from his prior stay. He returned to FMC Rochester yesterday. CDR Witter, PA
saw him yesterday and reports removing an occlusive dressing from the right foot ulcer and
that the skin around the ulcer was macerated.

Patient was examined in his room along with Dr. Paulson and CDR Witter, PA. Inmate Health
Summary reviewed to refamiliarize myself with his health conditions and medications.

   

Patient denies experiencing any pain in either:

Yes: Pleasant, Cooperative

Appearance
Yes: Alert and Oriented x 3

Skin

Wound

Yes: Wounds present

Patient was observed walking in the hallway this morning. | reintroduced myself and counseled him
about walking. He stated, "I know Mr. Elker, but it is only a little bit. He returned to his wheelchair after
this."

Lower extremity brief vascular and foot examination:

Left: palpable strong dorsalis pedis and post tibial pulses. Capillary refill 3 seconds. Toes warm and
pink. No hair growth noted below the knee. Edema in lower leg and foot. Calf circumference is 39 cm
and ankle circumference is 25 cm. Faint discoloration on the lower legs consistent with hemosiderin
staining. Noted one visible varicosity about 3-4 inches below the knee on the medial-anterior portion of
the leg. Significant foot deformity of the left foot with pronounced metatarsal heads. Significant
palpable callous build-up under the second and 5th metatarsal heads. The 5th has a small area of
dark, circular discoloration. See photographs in BEMR.

Generated 02/26/2014 15:54 by Elker, Kevin APRN Bureau of Prisons - RCH Page 1 of 3
Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 44 of 51
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: = 02/24/1967 Sex: M Race: WHITE Facility: SEA
Note Date: 02/06/2014 12:33 Provider: Capps, J. MD Unit: JO1

 

Community Hospital Report encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVENOTE 1 NOTE 1 Provider: Capps, J. MD

<_VIBRA LTACH FACILITY REPORT )

PHYSICIAN REPORT THIS DATE ON THIS PT
IS THAT PT:

1) REMAINS ON IV ANTIBIOTICS
2).) Vv N_ (ACUTE RENAL FAILURE) RE

VANCOMYCIN (ANTIBIOTIC REQUIRED FOR TREALMENT OF INFECTION

3) IS INRECOVERY FROM ACUTE PULMONARY EDEMA

4) IS TO BE FURTHER ASSESSED IN 1 WEEK AS LEVEL OF RECOVERY
AND

LEVEL OF CARE LIKELY NEEDED AT DISC

  
  
  
 
  

Copay Required: No Cosign Requi
Telephone/Verbal Order: No

Completed by Capps, J. MD on 02/06/2014 12:3

Generated 02/06/2014 12:36 by Capps, J. MD Bureau of Prisons - SEA Page 1 of 1
 

 

Case 1:19-cv-12275-DiIBWreauuokeRrisamed 10/01/19 Page 45 of 51
Health Services
Clinical Encounter

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M Race: WHITE Facility: RCH
Encounter Date: 04/16/2014 14:30 Provider: Witter, Lee PA-C Unit: C02

 

Pre-operative Evaluation/Counseling encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Witter, Lee PA-C

Chief Complaint: Pre-operative Eval
Subjective: Mr Almeda is a 47 yo inmate who transferred back to FMC Rochester on 2/25/14. He left FMC
12/04/13 to transfer to FC! Seagoville. He was transferred to the ED at Doctors Hospital at
White Rock Lake on 12/23/13 for RLE cellulitis. He was treated with IV Zosyn for cellulitis but
also found to have a DVT in the distal right superficial femoral vein. He was started on
Lovenox and transitioned to warfarin. He was also started on IV antibiotics for chronic
osteomyelitis and transferred to Vibra Specialty Hospital in DeSoto, TX on 12/31/13 for .
continued IV antibiotics. . He was stabilized and transferred back to FCI Seagoville on 2/13/14
on metoprolol, Lasix, amlodipine, warfarin and hydralazine. He was seen on 2/20/14 and
started on IV ceftriaxone and Cipro in additio Bactrim for concern for LLE cellulitis.
Since his return FMC he has been followed.by: Nephrology for Nephrotic range proteinuria
and HTN. He was hospitalized in Ma 14 fo te kidney injury in this setting. He is
pending kidney biopsy. He was also, ated by thé Cardiac Valve clinic for tricuspid
regurgitation. There was a tethere / component to part of valve. The Valve Clinic
recommended follow up in one yi Anticoagulation was stopped pending kidney biopsy and
planned orthopedic procedure :

 

 

 
   
 
   
    

     

 

Pain Location:

Pain Scale: 0

Pain Qualities:
History of Trauma:
Onset:

Duration:
Exacerbating Factors:
Relieving Factors:

Comments:
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
04/16/2014 05:33 RCH 97.2 36.2 Oral Stork, Brittany NA
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
04/16/2014 05:33 RCH 66 Via Machine Stork, Brittany NA
Respirations:
Date Time Rate Per Minute Provider
04/16/2014 05:33 RCH 16 Stork, Brittany NA
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
04/16/2014 05:33 RCH 169/71 Left Arm Lying Adult-regular Stork, Brittany NA
SaOQ2:
Date Time Value(%) Air vide

Generated 04/16/2014 16:12 by Witter, Lee PA-C Bureau of Prisons - RCH Page 1 of 4
 

t 4

Eile? 2.68 9275-DHH Document 1 Filed 10/01/19 Page 46 of 51

7 411 817 ALMEDA, Carlos Mayo Clinic Results Summary Page 1 (more)
Report ID:RENAL PATHOLOGY REPORTS

Terminal 1D : WO73065 Run Date/Time: 28May2014 10:56am
Reporting period = 20May2014 thru 21May2014 Requested by: MRC8269

Age in years : 47 Date of Birth : 1967-02-24 Gender
Location : Not Avail

RENAL PATHOLOGY
Renal Pathology Reports;

05/21/2014 Renal Biopsy (KR14-2473)

Requested By: Marie C. Hogan, M.D., Ph.D 98-9377

DIAGNoSTS; RCH/Reviewed
Kidney, needle biopsy: 1) Diffuse and nodular diabetic
glomerulosclerogis, advanced, with moderately extensive tubular

atrophy and interstitial fibrosis. 2) Interstitial nephritis. MAY 30 2014

Electron microscopy will be reported as an addendum. Garrick Olsen, PA-C
DIAGNOSIS COMMENT:

The biopsy is adequate for interpretation. wena

This renal biopsy shows features of diabetic nodular
glomerulosclerosis that is associated with moderately extensive
tubular atrophy and interstitial fibrosis. In addition
also moderate patchy interstitial inflammation present. ©
interstitial nephritis may be secondary to a hypersens.
reaction to drugs such as NSAIDs, antibiotics, etc”
evidence of an immune complex-mediated glomerulo: ephrit

This is a 47-year-old man with progressi eral dysfunction,
diabetes, nephrotic syndrome, and chronic ulc she fourth MTP
joint, ? osteomyelitis. Patient recently rect ntibiotics.
Positive MPO titers. Serum creatinine 2.4 mg

  
      
      
      
  
 
  

Wd

5/22/2014 14:32 Interpreted by: Sanjeev Sethi
Report electronically signed by Sanjeev Sethi,
Transcribed by: deo 5/22/2014 12:21:53
SPECIMEN DESCRIPTION:
A:Renal Needle Biopsy

og O8 RNC

RCH/Reviewed
TISSUE DESCRIPTION:

MAY 302014
LM: Received in 10% neutral buffered formalin for light

microscopy are two pieces of tissue measuring 1.6 x 0.04 cm (cut Margaret Paulson
into two pieces) and 2.0 x 0.04 em® (cut into three pieces}. (Two -
pieces, both measuring 0.2 x 0.04 ¢ vere
electron microscopy). (TW)

EM: Received for electron microscopy are two pieces of tissue,
both measuring 0.2 x 0.04 cm (received in formalin). (TW)

IF: Received in Zeus for immunofluorescent histology is one
piece of tissue measuring 1.3°x 0.04 cm. (WFL)

 

re taken and processed for

MATERIAL RECEIVED:
1 - 10% formalin wet tissue
1 - Zeus wet tissue

£/6

SLIDE DISPOSITION:

MICROSCOPIC DESCRIPTION:

LIGHT MICROSCOPY: Tissue sections are stained with H&B, PAS,
Masson trichrome and Jones methenamine silver to aid in the
morphological interpretation. The sample submitted for light
microscopy contains five cores. They contain renal cortex and
medulla. There are up to 17 glomeruli present. None of the
glomeruli are globally sclerosed. The glomeruli show marked
mesangial expansion with increase in mesangial matrix, resulting in
the formation of PAS- and silver-positive mesangial nodules. The
nodules are features of Kimmelstiel-Wilson nodules, Small
microaneurysm formation is noted. The glomerular basement membranes
are thickened, Protein reabsorption granules are noted in some of
the podocytes. There is no evidence of crescent formation,
fibrinoid necrosis, thrombosis, or endocapillary proliferation.

Tubules and interstitium: There is prominent interstitial
inflammation present in one core (the core contains mostly medulla),

Clee Wd 62 AVR ANZ
 

Case 1:19-cv-12275-DHH Document1 Filed 10/01/19 Page 47 of 51
Bureau of Prisons

Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: = 02/24/1967 Sex: M Race: WHITE Facility: © RCH
Note Date: 06/29/2015 12:59 Provider: Marks, Melissa RN Unit: OUT

 

Admin Note - Community Hospital Report encounter performed at Other.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Marks, Melissa RN

COMMUNITY HOSPITAL ADMIN NOTE

FMC ROCHESTER, MN

DIAGNOSIS: Chest Pain

ADMIT DATE: 6/28/2015

CONTACTED: Scott, RN at local hospital

HOSPITAL: SMH, Francis 5-127, Thoracic Surgery, 255-4715
Condition: Stable

 
     

Nurse reports that they are switching his cardiac meds to control his BP. He states that the cardiac work up
hit troponin is flat 0.02, ECG normal. He did receive 1

unit of blood today due to hemoglobin of 6.8, plan.to recheck th

bleeding. Patient continues to complain of 2/10 in his chest, there was no PE noted. They will be

completing renal ultrasound today. Patient

 

  
  

 

Copay Required: No
Telephone/Verbal Order: No

Completed by Marks, Melissa RN on 06/29/2014
Requested to be cosigned by Jordan, Nancy DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Hadaway, Sheila D.O./CD.
Review documentation will be displayed on the following page.

Generated 06/29/2015 13:01 by Marks, Melissa RN Bureau of Prisons - RCH Page 1 of 1

 

 
 

 

Case 1:19-cv-12275-DHH Document 1 Filed 10/01/19 Page 48 of 51
Bureau of Prisons

Health Services

 

° Clinical Encounter - Administrative Note
Inmate Name: ALMEDA, CARLOS JR Reg #: 36700-180
Date of Birth: 02/24/1967 Sex: M  Race:WHITE Facility: © RCH
Note Date: 06/30/2015 14:11 Provider: Marks, Melissa RN Unit: OUT

 

Admin Note - Community Hospital Report encounter performed at Other.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Marks, Melissa RN

COMMUNITY HOSPITAL ADMIN NOTE

FMC ROCHESTER, MN

DIAGNOSIS: Chest Pain

ADMIT DATE: 6/28/2015

CONTACTED: Scott, RN at local hospital

HOSPITAL: SMH, Francis 5-127, Thoracic Surgery, 255-4715
Condition: Stable

  
 

Per Mayo Notes: Renal ultrasound was negative for stenosis. Lung scan was indicative of multifocal PE some

of which may be recanalizing. Ultrasound of lower’éxtremities was negative for DVT. ECG was normal. He
has tricuspid valve regurgitation which has gotten.worse over time however does not require any urgent

treatment now. Labs are below.

 
        
  

6/30 6/29 6/28
Hemoglobin 7.6 6.7
K+ 5.1 5.3
Creatinine 3.1 2.8
BUN 46 41
Bicarb 17 15

Per nurse patient is doing well. She states that he is on a heparin infusion and they are treating the wound on
his back with antibiotics. He denies pain and is eating well. He had a bowel movement yesterday and has
bowel sounds. They are going to.be rechecking hemoglobin this afternoon due to his transfusion yesterday,
Nephrology is going to see him today’and they are completing 24 hour urine due to poor kidney function. He is
up and independent, alert and oriented. Vital signs: 98.4, 156/56, 59, 16, 96% RA.

 

 

PLAN: No plans for discharge at this time. PCPT informed

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No

Completed by Marks, Melissa RN on 06/30/2015 14:13
Requested to be cosigned by Jordan, Nancy DO.

Cosign documentation will be displayed on the following page.
Requested to be reviewed by Hadaway, Sheila D.O./CD.
Review documentation will be displayed on the following page.

Generated 06/30/2015 14:13 by Marks, Melissa RN Bureau of Prisons - RCH Page 1 of 1
 

 

:19-cv-12275-DHH Documenti Filed 10/01/19 Page 49 of 51
Cixie Online Services aed g

GY Referring Physicians

 

 

Full Name: Almeda, Carlos

Mayo Clinic Number: 7-411-817

Birth Date: 02/24/1967 (Age 48)
Gender: Male
Clinical Notes

Nephrology & 2/11/2016 9:50 AM

Hypertension

Consult

 

DEMOGRAPHIC INFORMATION
Clinic Number: 7-411-817

Patient Name: Mr. Carlos Almeda, Jr.

Age: 48 Y é

Birthdate: 24-Feb-1967 Sex: M

Address: Federal Medical Center, 36700-180, P.O. Box 4600 Ci

  
   

: Rochester, MN 55903-4600

 
  
  
  

Service Date/Time: 11-Feb-2016 09:50
Provider: Marie C. Hogan, MD, PhD Pager: 8-937
Service: NEPHT Type/Desc: CON Status: Fnl Re

HISTORY OF PRESENT ILLNESS

Mr. Almeda returns following a recent hospitalization tothe Cardiology Heart Failure Service in January, from the
3rd to the 11th, 2016, with acute on chronic diastolic heart failure, moderate bradycardia and hypotension, with
worsening acute renal failure, likely causeé*by acitetabular injury in the setting of low blood pressure. He was
volume overloaded and hypokalemic. There was¢oncern he might need dialysis; however, the situation was averted,
but he did require one session of 2-1/2 hours of dia ltration. His dismissal serum creatinine was 3.0. Since then, he
states his weight has gone from 238 poun Se t'250 and is now about 244.8. His blood pressures he states he
notices that they have been higher, approximately 160s at the prison. His current dose of torsemide is 40 in the
morning and 20 in the afternoon, but this was increased during the hospitalization to 40 mg b.i.d. He is having labs
once a week,

  
    

 

CURRENT MEDICATIONS
acetaminophen [TYLENOL] 325 mg tablet 2 tablets by mouth three times a day as needed.
Indication, Site, and Additional Prescription Instructions:
pain

amlodipine 5 mg tablet 1-2 tablets by mouth as directed by prescriber.
Indication, Site, and Additional Prescription Instructions:
10 mg in the AM and 5 mg in the PM
aspirin 81 mg chewable tablet 1 tablet by mouth one time daily.
atorvastatin [LIPITOR] 10 mg tablet 1 tablet by mouth every bedtime.

carvedilol [COREG] 6.25 mg tablet 1 tablet by mouth two times a day.

 

Viewed and/or Printed on February 23, 2016; 10:57 AM Page I of 3
 

 

*19-cv- - 50 of 51
MAYO. Online SerVicBe toh 9 Cv-12275-DHH Document1 Filed 10/01/19 Page

(FY) Referring Physicians

Full Name: Almeda, Carlos 3 W700 | 86 FMC Rochester, MN
Mayo Clinic Number: 7-411-817

Birth Date: 02/24/1967 (Age 48)

Gender: Male

 

Extremities: He has 2+ edema to thighs.
IMPRESSION/REPORT/PLAN
#1 Chronic kidney disease, stage 4
#2 Progressing chronic kidney disease, with estimated GFR currently 22, consistent with stage 4 chronic kidney
disease
#3 Diabetes mellitus
#4 Recent acute renal failure, improved now but did require ultrafiltration support

RECOMMENDATIONS
Mr. Almeda is a 48-year-old Hispanic gentleman with evidence on recent right heart cath of normal cardiac output,
but he has known severe tricuspid regurgitation and thought to have pulmonary hypertension, although pulmonary
pressures at that evaluation were said to be normal. His pulmonary hypertension is multifactorial. At this point, with
a GFR of 22, he may be eligible for a kidney transplant evaluation, If this is not feasible, ] would like to proceed
ahead possibly with development of a permanent dialysis a¢céss‘in the form of an arteriovenous fistula. Subsequently,
on February 17, 2016, Mr. Almeda has had recheck kidney:function labs, a monoclonal protein study, and

serum. Once I hear back from our transplant colleagues’ we will decide on whether to go ahead with a permanent
vascular access placement toward preparations for longster a dialysis, I will discuss further with Dr. Slater, also at the
prison medical services. At the moment, Mr. Almeda is ‘not receiving an ACE inhibitor. He has been on and off this
medication for a number of years now, and it hag ifficult to maintain the therapy for him due to his tenuous
renal function. :
Original: mch revised by ccj
Electronically Signed: 23-Feb-2016 00:35:by

  
   
  
  
  
 

 

    
 

 

‘@pHogan, MD, PhD

Last Updated:
Status: Final

 

Viewed and/or Printed on February 23, 2016; 10:57 AM Page 3 of 3
el eg pdf de UN ele TTY

      

eyy¥aLsao ToMmisid. NuaHLUON i
~puhOo LOWS!

asin eso

  

y Document 1 Filed 10/01/19 Page 51 of 51

ye CODL, BL MIM AO
. gieua ee nS tT

 Tangp torgista's'7) shat } :

om 7 — tO auras Hy - [DO

 

| cena wid akg
POOT SE29 OOOO OSOE eTHe hie hog d

WL UINIMI I] PPR

BL DRI-OLAIC

 

 

 

 

 

 

 

 

 

  

 

J trop ty S007) |

 

 
